Case 5:95-cr-50072-DEW-MLH Document 210 Filed 11/16/20 Page 1 of 1 PageID #: 321




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                                     CRIMINAL NO. 95-50072-01

  VERSUS                                                       JUDGE DONALD E. WALTER

  JIMMY LEE RASCO                                              MAGISTRATE JUDGE HORNSBY

                                               ORDER

           Before the Court is a “Request For Authorization To File A Second Or Successive 2255

  Application Pursuant To 2255(h)(2)” filed by the Defendant, Jimmy Lee Rasco (“Rasco”). See

  Record Document 208. Rasco previously filed a section 2255 motion, which was denied on the

  merits by Judge Tom Stagg on August 23, 1999. See Record Documents 140 and 147-48. As

  such, Rasco’s current motion qualifies as successive.

           Pursuant to 28 U.S.C. § 2244(b), this Court may only entertain a second or successive

  habeas petition after the United States Court of Appeals for the Fifth Circuit authorizes the filing

  of a successive motion. See 28 U.S.C. § 2244(b)(3). Without the necessary permission, this Court

  lacks jurisdiction to consider the motion. See United States v. Key, 205 F.3d 773, 774 (5th Cir.

  2000).

           Accordingly, Rasco’s instant motion is deemed successive and hereby TRANSFERRED

  to the United States Court of Appeals for the Fifth Circuit pursuant to 28 U.S.C. § 1631 for further

  proceeding as provided by 28 U.S.C. § 2244.

           THUS DONE AND SIGNED in Shreveport, Louisiana, this 16th day of November, 2020.



                                                       ___________________________________
                                                       DONALD E. WALTER
                                                       UNITED STATES DISTRICT JUDGE
